Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1, 5-7, and 8 (16/649,544, NOA listed 2/24/2022) be found allowable, claims 15-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7-19, 24, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouska (US 2017 /0003407 Al; from search report), and further in view of McNeel (US 4,144,520).
Regarding Claim 1, McNeel teaches a seismic sensor [title: seismic sensor], comprising:
an outer housing , an upper end, a lower end, and an inner cavity [0016 seismic survey apparatus comprising: a body; a proof mass movably located in a cavity of the body; and two sensors, each sensor comprising a planar piezoelectric element;];
a proof mass moveably disposed in the inner cavity of the outer housing, wherein the outer housing is configured to move axially relative to the proof mass [0016 piezoelectric elements are arranged on opposite sides of the proof mass to detect movement of the proof mass relative to the body and wherein the body is arranged to constrain said movement of the proof mass to reciprocation in a first direction between the piezoelectric elements.];
a first biasing member disposed in the inner cavity and axially positioned between the proof mass and one of the ends of the outer housing [0094 even number of flattened members 12, arranged evenly at opposite ends of the proof mass 14. Each flattened member 12 may further support one or more piezoelectric elements bonded to the surface or surfaces of the flattened member 12 to form piezoelectric sensors.], wherein the first biasing member is configured to flex in response to axial movement of the outer housing relative to the proof mass [0005 soft springs 
a sensor element disposed in the inner cavity and axially positioned between the first biasing member and one of the ends of the outer housing, wherein the sensor element comprises a piezoelectric material configured to deflect and generate a potential in response to the axial movement of the outer housing relative to the proof mass and the flexing of the first biasing member [0094 piezoelectric element is bonded to the outer face 22 of each flattened element 12, then the single motion of the proof mass 14 will cause a positive voltage or current in one sensor and a negative voltage output in the other sensor, and vice versa when the motion of the proof mass 14 is in the opposite direction … pairs of sensors wired in series…wired in parallel].
(claim 24: wherein each biasing member electrically couples the power supply to the electronic circuitry [fig. 3 #13s shows wires which pass from both top and bottom end springs #12 to circuit board #17 - i.e., end springs serve as a sort of battery holder])
(claim 36: steps (a)-(e) describe use of seismic sensor in seismic survey [0003-0004 seismic surveying … reflection seismology])
Bouska teaches wherein the first biasing member comprises a disc [0074 flattened member 12 may thus comprise a disk shaped piezoelectric sensor]. Bouska does not explicitly teach … and yet McNeel teaches wherein the first biasing member comprises a disc including a plurality of circumferentially-spaced slots extending axially therethrough [title: geophone; abstract pair of disc shaped springs for movement of the coil form; figs. 4-5 show slotted deflectable top and bottom springs #90 and #92].

Regarding Claim 2, Bouska also teaches the seismic sensor of claim 1, wherein the first biasing member is axially positioned between the proof mass and the lower end of the outer housing [fig. 5 shows proof mass #2 with flattened member #12 on top and bottom of mass with end caps #6 finally on either end].
Regarding Claim 3, Bouska as modified by McNeel also teaches the seismic sensor of claim 1, wherein the plurality of circumferentially-spaced slots spiral radially outwards from a center of the biasing member [figs. 4-5 show slots cut in springs #90 and #92].
Regarding Claim 4, Bouska as modified by McNeel also teaches the seismic sensor of claim 1, wherein the plurality of circumferentially-spaced slots are circumferentially disposed between radially extending spokes connecting a center of the biasing member and an outer periphery of the biasing member [figs. 4-5 show spiral cuts which wind out from center in springs #90 and #92].
Regarding Claim 5, Bouska also teaches the seismic sensor of claim 1, wherein the sensor element is positioned between the first biasing member and the second end of the outer housing [0094 piezoelectric element is bonded to the outer face 22 of each flattened element 12].
Regarding Claim 6, Bouska also teaches the seismic sensor of claim 5, wherein a button extends axially from a central portion of the biasing member, wherein the button contacts the sensor element and is configured to apply an axial load to the sensor element in response to flexing of the first biasing member and the axial movement of the outer housing relative to the proof mass [fig. 4 shows #21 and #9 which shows a force collector centered on axis #3].
Regarding Claim 8, Bouska also teaches the seismic senor of claim 5, wherein an actuator is axially positioned between a central portion of the first biasing member and the sensor element, wherein the actuator contacts the sensor element and is configured to apply an axial load to the sensor element in response to flexing of the first biasing member and the axial movement of the outer housing relative to the proof mass [fig. 4 shows #21 and #9 which shows a force collector centered on axis #3].
Regarding Claim 9, Bouska also teaches the seismic sensor of claim 1, wherein a radially outer periphery of the sensor element is axially fixed relative to the outer housing [fig. 4 shows #18 end cap].
Regarding Claim 10, Bouska also teaches the seismic sensor of claim 1, further comprising: electronic circuitry coupled to the sensor element, the electronic circuitry being configured to detect the potential generated by the piezoelectric material [0012 electronic circuitry connected to the at least one sensor]; and a power supply configured to provide electrical power to the electronic circuitry; wherein the proof mass includes the power supply [0012 power supply arranged to provide electrical power to the electronic circuitry, wherein the power supply is an integral part of the proof mass].
Regarding Claim 11, Bouska also teaches the seismic sensor of claim 10, wherein the proof mass includes the electronic circuitry [fig. 2 shows electronic circuitry #17 in center with proof mass].
Regarding Claim 12, Bouska also teaches the seismic sensor of claim 10, wherein the proof mass consists of the power supply [0012 power supply is an integral part of the proof mass].
Regarding Claim 13, Bouska also teaches the seismic sensor of claim 10, wherein the first biasing member electrically couples the power supply to the electronic circuitry [fig. 3 #13s shows 
Regarding Claim 14, Bouska also teaches the seismic sensor of claim 13, wherein the first biasing member mechanically couples the power supply to a circuit board of the electronic circuitry to support the power supply in the inner cavity of the outer housing [fig. 3 #13s shows wires which seem to pass from both top and bottom end springs #12 to circuit board #17 - i.e., end springs serve as a sort of battery holder].
Regarding Claim 18, Bouska also teaches the seismic sensor of claim 1, wherein the first biasing member is configured to constrain the movement of the outer housing relative to the proof mass to axial reciprocation [0005 soft springs attached to moving coil or moving magnet allow the coil to only travel along a single axis].
Regarding Claim 19, Bouska also teaches the seismic sensor of claim 18, wherein the first biasing member is configured to radially bias the proof mass into coaxial alignment with the outer housing [0005 soft springs attached to moving coil or moving magnet allow the coil to only travel along a single axis].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645